Citation Nr: 0102012	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain with degenerative disc disease and 
spondylosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to June 1947.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which, in pertinent part, continued a 
40 percent rating evaluation for the veteran's service-
connected low back strain with degenerative disc disease and 
spondylosis.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  


FINDING OF FACT

Low back strain with degenerative disc disease and 
spondylosis is productive of not more than severe 
disablement, with no evidence of pronounced intervertebral 
disc syndrome or additional functional loss due to pain or 
other pathology.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for low back strain with degenerative disc disease 
and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability rating for 
his low back disability in 
excess of the 40 percent rating which is currently assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which is relevant to this 
claim; briefly describe the factual background of the case; 
and then proceed to analyze the claim and render a decision.
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected low back disability, which 
has been characterized as a low back strain with degenerative 
disc disease and spondylosis, is currently rated as 40 
percent disabling pursuant to Diagnostic Code Diagnostic Code 
5295 which provides the rating criteria for a lumbosacral 
strain. Under this Code provision, the maximum 40 percent 
rating evaluation is warranted when the lumbosacral strain is 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.   

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2000).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative and 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  The maximum 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2000).

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claims is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4. 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the veteran's low back 
disability was manifested during his period of active 
service.  In a rating action dated in June 1947, based on 
service medical records and a post-service medical 
examination report, the veteran was granted entitlement to 
service connection for a mild lumbosacral strain, wherein a 
noncompensable rating evaluation was assigned.

By rating action dated in July 1994, the RO determined that 
the veteran's low back disability warranted an increased 
evaluation of 20 percent, effective as of September 17, 1993.  
As the veteran expressed disagreement with the assigned 
rating evaluation, he appealed the decision to the Board in 
September 1994.  In October 1996 and December 1996, the case 
was brought before the Board but was remanded for additional 
development.  

Pursuant to consideration of the additional development 
elicited by the Board remands, by rating action dated in 
January 1998, the RO determined that the veteran's low back 
disability warranted an increased evaluation of 40 percent, 
effective as of June 9, 1997.  By letter from the veteran's 
representative to the RO dated in February 1998, the veteran 
withdrew all issues on appeal as a result of the January 1998 
rating determination.

VA outpatient treatment records dated from March 1998 to 
August 1998 show that on follow-up treatment following 
abdominal aortic aneurysmectomy, the veteran reported chronic 
back pain which was said to pre-date the aneurysmectomy.  He 
indicated that his longstanding back pain would start in the 
back and move to the right leg and calf.  

A private medical record from BJS, M.D., dated in February 
1999 shows that the veteran reported low back pain and pain 
in both legs, which was said to have markedly increased in 
intensity.  He indicated that the leg pain seemed to increase 
with exertion and also with occasional sneezing.  He reported 
no alteration in bowel or bladder function.  He indicated 
that he had no weakness of the lower extremities.  Physical 
examination revealed that he walked well and that he could 
stand on his heels and toes.  Tone and power were essentially 
equal, specifically in the lower extremities.  Reflexes were 
depressed at the ankle, but were thought to be present.  Knee 
jerks were said to be present.  Sensory examination and 
cerebellar function were normal.  His upper extremities were 
said to be normal.  His MRI showed spinal stenosis at L4-L5 
and L5-S1.  The impression suggested that the veteran may 
well have spinal stenosis, and an electromyograph and nerve 
conduction study was recommended.  The examiner noted that he 
might benefit from epidural steroid injections.

A private medical record from BJS, M.D., dated in March 1999 
shows that an electromyograph and nerve conduction study were 
conducted.  The impression suggested that the veteran had a 
diabetic neuropathy.  He had minimal evidence of 
radiculopathy.  The examiner noted that it was difficult to 
understand whether his symptoms were on the basis of spinal 
stenosis or just arthritic changes.

In March 1999, the veteran requested that the 40 percent 
disability evaluation for his service-connected low back 
disability be increased.

The veteran underwent a VA examination in April 1999.  He 
reported a history of increasing low back pain and 
degenerative disc disease with spondylosis.  He indicated 
that an MRI performed in July 1998 showed multilevel 
degenerative disc disease of the lumbar spine, mostly notable 
at L5-S1 where a rather large disc protrusion impinges on the 
left S-1 nerve root.  He indicated that currently, he had 
more pain on the right than on the left radiating from the 
top of the legs to the heels.  He also noted cramping of the 
hamstrings and calves.  He noted having had a recent 
electromyograph mean corpuscular volume study done at a VA 
facility, but that he had not yet received results.

Physical examination revealed that he walked with a normal 
gait.  Neurological evaluation was unremarkable with 
physiological and symmetrical reflexes, strength and 
sensation, and no atrophy appreciated.  Internal and external 
rotation of the hips were normal, and straight leg raising 
was negative, bilaterally.  He was said to have good pulses 
in the posterior tibial region.  The impression was 
degenerative disc disease of the lumbar spine.

By rating action dated in May 1999, the 40 percent rating 
evaluation for the veteran's service connected low back 
disability was continued.

A private medical record from AAV, M.D., dated in June 1999 
shows that the veteran reported a history of pain and 
discomfort in his low back which had increased in recent 
years.  Physical examination revealed that he had some low 
back pain which was not related to activities, but that there 
was also pain which was related to activities.  There was 
pain to the right side and sometimes pain down his legs.  He 
was said to need to rest after walking.  The veteran noted to 
the examiner that an MRI performed approximately eight months 
earlier suggested spinal stenosis at L4-L5.  

The veteran was said to be in good shape for his age, and 
fully ambulatory, but obviously having pain which was not 
related to time, position or activities.  X-rays of the 
lumbosacral spine revealed significant narrowing at L5-S1 
disc space with facet syndrome and overgrowth related to 
degenerative osteoarthritis.  The veteran was referred to a 
pain clinic for conservative treatment.  The diagnosis was 
spinal stenosis of L4-L5.

A VA outpatient treatment record dated in July 1999 shows 
that the veteran reported continued back pain.  He was said 
to be under no noted distress.

In a August 1999 VA outpatient treatment record it is noted 
that he reported a history of back pain and L5-S1 
radiculopathy due to a disc.  He also noted diabetic 
neuropathy.  He described his pain as an 8 in severity on a 
1-10 scale.  Strength was 5/5 throughout, reflexes were 3+ at 
the knees and 1+ in upper left.  Sensory examination showed 
decreased sensation in glove and stocking distribution all 
modalities with intact proprioception.

Follow-up visits for unrelated testosterone injections in 
August 1999 and September 1999 show that he reported 
continued back, neck, shoulder and leg pain, but that he was 
taking pain medication and otherwise doing ok.

A VA outpatient treatment record, also dated in August 1999, 
shows that the veteran reported a history of back pain which 
had progressively increased.  He indicated that he was 
occasionally kept awake at night, and that the pain 
intermittently extends to his extremities.  He indicated that 
the pain was worse when he gets up from a sitting position 
and hurts at night.  He denied any bowel or bladder problem, 
except that certain medication constipated him some.  He 
denied numbness or tingling.  He indicated that he would do 
some stretching exercises in bed every morning, and that once 
in a while for a mile.  He noted that he had fallen a few 
times in the prior three weeks, but he indicated that it was 
associated with dizziness when getting up quickly.  He 
indicated that he did not want to change his medication or to 
have any surgery.  He stated that heat would not help, but 
that ice would help a little.
Physical examination revealed deep tendon reflexes were 2/4 
bilaterally and symmetrical; downgoing Babinski, bilaterally; 
negative Hoffmann's test, bilaterally; and negative straight 
leg raising, bilaterally.  Strength was 5/5 on the left lower 
and upper extremities, and 4+/5 on right lower and upper 
extremities with fair amount of give-way.  There was no 
atrophy noted; light touch slightly decreased the calf; 
pinprick was intact; and proprioception was intact.  His gait 
was slightly antalgic; there was very decreased flexibility 
of the back; and tight paraspinals all across lumbosacrals.  
There were no trigger points, but there was right sacro-iliac 
joint pain and no pyriformis pain.  The assessment was 
chronic low back pain, with probable right sacro-iliac joint 
pain and with right S1 radiculopathy by electromyograph.

An addendum to the August 1999 report was completed in 
September 1999.  It was reported that examination did not 
show any significant asymmetric atrophy.  Motor strength was 
less in the right lower limb but give-way was noted.  Muscle 
stretch reflexes were intact 2+ in the lower extremities and 
were symmetric.  There was tenderness over the superior part 
of the sacro-iliac joint and over the lateral trochanteric 
bursa area.  Faber test was positive with pain in the right 
superior sacro-iliac joint area.  His gait was mildly 
antalgic on the right, otherwise within normal limits.  The 
impression was degenerative joint disease of the right sacro-
iliac joint with right remote S1 radiculopathy.

Analysis

Initial matters - duty to assist/standard of review

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A.  The veteran has been provided with 
comprehensive, contemporaneous physical examinations and a 
full opportunity to present evidence and argument in support 
of this claim.  The Board is aware of no evidence pertinent 
to this issue which has not been obtained.  Accordingly, the 
Board concludes that VA's statutory duty to assist the 
veteran has been fulfilled in this case.


In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

i.  Schedular rating

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which would be consistent with 
findings of a severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
Board notes that this is the maximum rating available under 
this Diagnostic Code.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5295, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Although the presence of 
arthritis and lumbosacral strain has been established, the 
medical evidence, including X-ray evidence shows a disability 
picture which is consistent with disk disease. 

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 40 percent under 
Diagnostic Code 5295.  As indicated above, a 40 percent 
rating evaluation is the maximum permitted under the Schedule 
for a lumbosacral strain.

The Board has also examined the diagnostic codes pertinent to 
the lumbosacral spine for possible application.  Under 
Diagnostic Code 5293 the veteran may be rated for symptoms 
associated with intervertebral disc syndrome.  Pursuant to 
the criteria of this provision, a maximum 60 percent rating 
is warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent  
relief.  In order for the next highest rating, 40 percent, to 
be assigned the evidence must demonstrate or approximate a 
disability which is severely disabling, with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Moreover, Diagnostic Code 5293 allows for the assignment of a 
60 percent disability rating and thus is potentially more 
favorable to the veteran, whereas Diagnostic Codes 5295 or 
5003/5292 allow at most the assignment of a 40 percent 
disability rating.   

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief.  Review of the 
record reveals that in February 1999, Dr. S. indicated that 
although there was low back pain, there was no alteration in 
bowel or bladder function, no weakness of the lower 
extremities, and an ability to walk well and stand on his 
heels and toes.  In March 1999, Dr. S. concluded that the 
veteran had a diabetic neuropathy and minimal radiculopathy.  

In April 1999, the veteran was said to walk with a normal 
gait, neurological evaluation was unremarkable with 
physiological and symmetrical reflexes, strength and 
sensation, and no atrophy appreciated.  Internal and external 
rotation of the hips were normal, and straight leg raising 
was negative, bilaterally.  He was said to have good pulses 
in the posterior tibial region.  The impression was 
degenerative disc disease of the lumbar spine.  

In June 1999, Dr. V. reported on some low back pain, but the 
veteran was said to be in good shape for his age, and fully 
ambulatory, but obviously having pain which was not related 
to time, position or activities.  

In a August 1999, the veteran was said to have back pain and 
L5-S1 radiculopathy, along with diabetic neuropathy.  
Although he described his pain as an 8 in severity on a 1-10 
scale, his strength was 5/5 throughout, reflexes were 3+ at 
the knees and 1+ in upper left.

In August 1999, the veteran was also said to experience 
chronic intermittent pain, but denied any bowel or bladder 
problem, or numbness or tingling.  Strength was 5/5 on the 
left lower and upper extremities, and 4+/5 on right lower and 
upper extremities with fair amount of give-way.  There was no 
atrophy noted; light touch slightly decreased the calf; 
pinprick was intact; proprioception was intact; and his gait 
was slightly antalgic, otherwise within normal limits.  The 
impression was degenerative joint disease of the right sacro-
iliac joint with right remote S1 radiculopathy.

Based on the evidence of record, the Board concludes that a 
not more than a 40 percent evaluation would be appropriate 
for the service-connected low back disability under 
Diagnostic Code 5293.  The Board finds that the preponderance 
of the objective medical evidence of record, which has been 
described in detail above, is against finding that the 
veteran's low back disability is manifested by a pronounced 
disability with persistent symptoms and little intermittent 
relief so as to warrant a disability rating in excess of 
40 percent under Diagnostic Code 5293.  The evidence fails to 
demonstrate that the veteran exhibits persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Accordingly, the highest 
the veteran's low back disability could be rated under this 
Diagnostic Code, based upon the evidence of record, is 40 
percent for a severe disability, with recurring attacks, with 
intermittent relief.  Indeed, the record is devoid of recent 
evidence consistent with the schedular criteria for a higher 
disability rating.

The Board has also looked at Diagnostic Code 5292.   Pursuant 
to the criteria of this provision, the maximum 40 percent 
rating is warranted for severe limitation of motion.  Even if 
the veteran were to be rated under this Diagnostic Code 
provision, he would not realize a benefit greater that that 
already received by his current 40 percent rating evaluation 
under Diagnostic Code 5295.

The veteran's low back disability has not include vertebral 
fracture as a manifestation thereof.  Accordingly, there 
exists no basis upon which to predicate assignment of a 60 
percent evaluation under diagnostic code 5285 for residuals 
of vertebral fracture.  Demonstrable deformity of a vertebral 
body has not been reported as feature of the low back 
disability, thereby precluding assignment of an additional 10 
percent evaluation under this diagnostic code.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no 
competent evidence of record that the veteran is unable to 
move his spine, i.e., that his spine is ankylosed.  
Accordingly, application of 38 C.F.R. § 4.71a, diagnostic 
code 5286, under which a 60 percent evaluation may be 
assigned, is not warranted.  The same may be said with 
respect to diagnostic code 5289; more specifically, the 
veteran does not have unfavorable ankylosis of the lumbar 
spine, thereby precluding assignment of a 50 percent 
evaluation.

ii.  DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

While the veteran is in receipt of the maximum schedular 
evaluation of 40 percent under applicable codes 5292 and 
5295, he is not in receipt of the maximum schedular 
evaluation of 60 percent under applicable diagnostic code 
5293.  Accordingly, the factors of DeLuca are for 
application.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The evidence has demonstrated that there was no alteration in 
bowel or bladder function, no weakness of the lower 
extremities, and an ability to walk and stand well.  He was 
said to do stretching exercises in bed every morning, and 
that once in a while for a mile.  There was a notation in the 
evidence in August 1999, that the veteran had fallen a few 
times in the prior three weeks, but he indicated that it was 
associated with dizziness when getting up quickly.  As such, 
the medical evidence of record does not show that there is 
additional functional loss due to pain, weakness, fatigue or 
incoordination.  As to degenerative arthritis, the Board 
notes that a maximum rating of 20 percent would be available 
under diagnostic code 5003 (5010), far less than the 40 
percent presently in effect.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's low back symptomatology under 
diagnostic codes 5295 in addition to 5292 and 5293 would 
clearly constitute pyramiding compensating the veteran for 
identical manifestations under different diagnoses.  

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's low back 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

iii.  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in June 1999, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's low back disability.  Since this matter has 
been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
See also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


A review of the veteran's claims does not show that the 
veteran's low back disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  Indeed, there is no evidence of routine 
medical treatment for the service-connected back disability, 
much less hospitalization.   

In addition, there is no evidence that the veteran's service-
connected low back disability presents an unusual clinical 
picture.  While the Board acknowledges the veteran has 
exhibited severe limitation of motion and pain of the 
lumbosacral spine, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, the veteran's service-connected low back disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2000).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for low back strain with 
degenerative disc disease and spondylosis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain with degenerative disc disease and spondylosis is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

